::,   490




    4          OFFICE   OF +HE   ATTORNEY GENERAL
                                    AUSTIN
t




                   Your letter 0                ha8 born nosired
        aah eoorldemd by @hia d                 your lrttrr NJ*qwtrr
                                                al uontrao8 betweua

                                                      0 Jwoxal      :
                                                gera~loa by ala
                                                xoouted by th+
                                                                     :




                                                    texla(l   ytEor1ty.R
                                                                                                        491




:              Artiols 7ls0, 11. A. C. 8., pFotldea:    “The r0ih+
     in& pro rt    8ml    ba l%.5@fro5h trrrthkl, towlt1 . . .
     be T’ubfto fr opwty,-All     PrepsrOy whather real or pbtooaal,
     bolongw   lxolualvelg to the Unite& 3tAfss, provldod that
     woh oumptliap trola taxatioa    @hall AOt lnolode any roal
1    prri’,‘t         ,zzott          to taxatloa under any Yedorc%lstat&o                    crppll-
:$               d
                 under the quoted ylrWhiOAr sad the 6arOS  ooartru-
     lag         there mu ba a0 qwatloa
              thoa,                       of tho oxunptio~ of the
     WQD-      of tlu Xourlna Autherlty.   Rowover, soatloa 13(o)
            * ir y
     lf tb L8         Ad  lu6horl%oo MO hIthWi8y $o ento? into
     %@pwaoAtr to ay enDue sum la llell of taxor to any state
     or polloiou    8ULl ViSiOA thbrooi dth rea#oM TV say ?wl
     prowHy            OWAOd     by   the   Authority,”             ‘Ye &or homkotoro        held,
     in oap opinioa Z?o, O-3270, dineted                              ta yoa# that any ruoh
     la8 80 paid to tho Stat0 @ro gittr,                               aad anly #a L 1alaDure
     o fth ir
            M a te
                 1 8
                   tUIthQri%Od                           SOlO00Dbgift13         on   b&al3   Of Oha
     8tes.
,~
                         %%'WNB~W~,U~             hold    that      thr OAly   ~l'WAWho      oould
j
     oxmuta           this     OAAtmOt      for     Oha     Stat6would be tRo o&e t&o
i    Logi~lnkr~ ei ht aothorlso,                          and to drto t&o Loglsla~ro
f    h8  AOt  author ‘3 Sad aAy mrSCM3                     80   t0   $0,


ii              Wa mm rr8urnla~ herewith the WAtZaOt htuoo~
     @he eoualasAothorlty and the taxing tits or 5rls    Oounty
,f   and tba letter froa tho Houelag Authorlty to yoai
f                                                                   Youm wry     tmly
4
.$                                                         ATTOflXEY       QmR.AL 01 T!iXM
6